     Case: 7:20-cv-00112-DLB Doc #: 10 Filed: 08/12/20 Page: 1 of 5 - Page ID#: 65




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF KENTUCKY
                                SOUTHERN DIVISION
                                   AT PIKEVILLE

CIVIL ACTION NO. 20-112-DLB

MICHEL QUIROZ                                                                    PLAINTIFF


v.                       MEMORANDUM OPINION AND ORDER


BUREAU OF PRISON STAFF, et al.                                              DEFENDANTS

                                        *** *** *** ***

         Michel Quiroz is a federal inmate confined at the Big Sandy United States

Penitentiary located in Inez, Martin County, Kentucky. Quiroz has filed a pro se Complaint

asserting civil rights claims against several federal officials pursuant to the doctrine

announced in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).

(Doc. # 1). He has also filed motions for leave to proceed in forma pauperis (Doc. # 3)1;

to appoint counsel (Doc. # 5); to prohibit the Bureau of Prisons (“BOP”) from transferring

him (Doc. # 6); to waive the exhaustion requirement (Doc. # 7); and to order the BOP to

retain surveillance video footage of the incident giving rise to his claims (Doc. # 8).

         Before proceeding further, the Court must conduct a preliminary review of Quiroz’s

Complaint because he is a prisoner suing federal officials. See 28 U.S.C. § 1915A; Davis

v. Prison Health Servs., 679 F.3d 433, 437–38 (6th Cir. 2012).            When testing the

sufficiency of a plaintiff’s complaint, the court must afford it a forgiving construction,



1
        In light of the Court’s disposition of Quiroz’s claims, the Court concludes the most
forgiving approach is to forego collection of the $400.00 filing fee, either in whole or in
part, at this juncture. Accord Owens v. Keeling, 461 F.3d 763, 773 (6th Cir. 2006).
                                              1
  Case: 7:20-cv-00112-DLB Doc #: 10 Filed: 08/12/20 Page: 2 of 5 - Page ID#: 66




accepting as true all non-conclusory factual allegations and liberally construing its legal

claims in the plaintiff’s favor. Davis, 679 F.3d at 437–38. A district court must dismiss

any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. Hill

v. Lappin, 630 F. 3d 468, 470–71 (6th Cir. 2010).

       In his Complaint, Quiroz alleges that when he was housed in the segregation unit

on June 17, 2020, BOP officers Morris, Preston, Hurley, and Allen threatened him and

then used excessive force to restrain him. He further alleges that he was then kept in

ambulatory restraints without food, water, or access to a toilet for more than eight hours

“as torture.” (Docs. # 1 at 5–6, 15–16 and # 1-1 at 1–2). Quiroz also complains that BOP

officer Melvin and Warden Joyner have not given him a pen or access to a law library,

thus preventing him from filing inmate grievances and motions with the Court. Id. at 16.

Quiroz contradicts this assertion elsewhere, stating that he repeatedly complained about

the incident and did file numerous inmate grievances regarding it, but that they were

“ignored and not taken seriously.” See (Doc # 1 at 8 and # 1-1 at 3–7). Quiroz contends

that the Defendants violated his rights under the First, Fifth, and Eighth Amendments to

the United States Constitution and seeks $7 million in damages and immediate release

to home confinement. (Doc. # 1 at 4, 6).

       While Quiroz disclaims filing any earlier lawsuit about these events, see id. at 10,

an earlier action was docketed in this Court regarding his claims. Indeed, in that case,

Quiroz filed a handful of motions requesting the same relief he seeks here. See Quiroz

v. USP-Big Sandy Staff, No. 7: 20-cv-97-KKC (E.D. Ky. 2020) (Docs. # 1, 5, 6, 8, and 9

therein). That case was dismissed without prejudice because it was not clear that Quiroz

                                            2
  Case: 7:20-cv-00112-DLB Doc #: 10 Filed: 08/12/20 Page: 3 of 5 - Page ID#: 67




intended his letter (Doc # 1 therein) to serve as a complaint, and in any event, he had

failed to pay the filing fee or seek pauper status and did not use the proper complaint

form. Quiroz was sent a set of forms approved for use by this Court. (Doc. # 4 therein).

Quiroz has filed a new Complaint, but he did not use the Court-approved form that was

provided to him. See (Doc. # 1).

       Having reviewed Quiroz’s numerous submissions, the Court concludes that his

Complaint must be dismissed without prejudice because, as he admits in both cases, he

did not exhaust his administrative remedies. Federal law requires a prisoner wishing to

challenge the circumstances or conditions of his confinement to exhaust all available

administrative remedies prior to filing suit. 42 U.S.C. § 1997e(a); Jones v. Bock, 549 U.S.

199, 211 (2007) (“There is no question that exhaustion is mandatory under the PLRA and

that unexhausted claims cannot be brought in court.”); Fazzini v. Ne. Ohio Corr. Ctr., 473

F.3d 229, 231 (6th Cir. 2006); Campbell v. Barron, 87 F. App’x 577, 577 (6th Cir. 2004).

       Here, on June 29, 2020, shortly after the incident in question, Quiroz filed an

inmate grievance with the Warden and on July 8, 2020, he filed a sensitive grievance with

the Mid-Atlantic Regional Office. Quiroz seeks to be excused from further efforts to

exhaust his administrative remedies because he had not received a response to either

grievance by July 26, 2020 and because he must write his inmate grievances using an

ink pen. (Docs. # 7 herein at 1–2 and # 8 therein at 1–2). But the “mandatory language

[of the PLRA] means a court may not excuse a failure to exhaust.” Ross v. Blake, 136 S.

Ct. 1850, 1856-57 (2016). If Quiroz did not receive a timely response to the grievance he

filed with the warden, his remedy was to appeal to the next level, not to abandon the

grievance process entirely. See 28 C.F.R. § 542.18. And contrary to his assertions here,

                                            3
  Case: 7:20-cv-00112-DLB Doc #: 10 Filed: 08/12/20 Page: 4 of 5 - Page ID#: 68




nothing in the BOP’s Inmate Grievance Program requires grievances to be written using

an ink pen, and Quiroz does not allege that any of his grievances have been rejected for

that reason. See 28 C.F.R. § 542.11 et seq.; BOP Program Statement 1330.18 (Jan.

2014).

         Where, as here, the failure to exhaust administrative remedies is self-evident, the

complaint is subject to dismissal upon initial screening. Jones, 549 U.S. at 214–15

(holding district court may dismiss complaint sua sponte when it is apparent from the face

of the complaint that claim is barred by an affirmative defense); Shah v. Quintana, No.

17-5053, 2017 WL 7000265, at *1 (6th Cir. July 17, 2017) (citing Jones, 549 U.S. at 214–

15); Barnett v. Laurel Co., Ky., No. 16-5658, 2017 WL 3402075, at *1 (6th Cir. Jan. 30,

2017) (same). Under such circumstances, the dismissal should be without prejudice to

afford the plaintiff the opportunity to properly invoke and follow the prison’s grievance

procedures with respect to his concerns. Napier v. Laurel County, 636 F.3d 218, 222 (6th

Cir. 2011). Because Quiroz admits that he has not fully exhausted his administrative

remedies available via the BOP’s grievance process, his claims are premature, rendering

dismissal of his complaint without prejudice appropriate.

         Accordingly, IT IS ORDERED as follows:

         (1)   Quiroz’s Complaint (Doc. # 1) is DISMISSED WITHOUT PREJUDICE;

         (2)   All pending motions (Docs. # 3, 5, 6, 7 and 8) are DENIED AS MOOT; and

         (3)   This matter is STRICKEN from the docket.




                                              4
  Case: 7:20-cv-00112-DLB Doc #: 10 Filed: 08/12/20 Page: 5 of 5 - Page ID#: 69




      This 12th day of August, 2020.




J:\DATA\ORDERS\PSO Orders\20-112 Order Dismissing Case.docx




                                            5
